DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Bergmeier et al. (US20100300784).
As to claim 1 Bergmeier et al. discloses a system for retaining a battery in a battery compartment of a material-handling vehicle, wherein the battery compartment includes a plurality of side walls, an upper structure, and a bottom structure configured to receive a battery, wherein a battery receptacle spans between the side walls, the bottom structure, and the upper structure, and wherein the battery receptacle includes a battery opening sized to allow a battery to pass through the battery opening (figure 2 number 24), the system comprising: a retention jaw positioned in proximity to the battery opening, wherein the retention jaw (figure 2 number 28) includes a battery-contact portion operatively associated with a barrier portion, wherein the barrier portion is movable between a battery-retention position and a battery-release position, such that battery contact with the battery contact portion causes the barrier portion to assume the battery-retention position, and such that absence of battery contact with the battery contact portion causes the barrier portion to assume the battery-release position (figure 4 number 62,44); a battery compartment door operable to provide an open position in which the battery opening is unobstructed and operable to provide a closed position in which the battery opening is obstructed (figure 8 number 22); and a battery-retention mechanism operatively associated with the battery compartment door, the battery-retention mechanism comprising a stopper block (figure 9 number 84,84’) that is operable to be positioned within the battery compartment at a stopper block height that is closer to the upper structure than to the bottom structure when the battery compartment door is in the closed position such that the stopper block is operable to limit upward movement of a battery enclosed within the battery compartment, wherein the stopper block is operable to be positioned at least substantially external to the battery compartment and to provide substantially unobstructed access to the battery compartment when the battery compartment door is in the open position, and wherein the battery-retention mechanism and the battery compartment door are configured such that closure of the battery compartment door causes the stopper block to be positioned within the battery compartment (figure 9 number 84,84’).
As to claim 2, Bergmeier et al. discloses wherein the bottom structure comprises one or more brackets or ledges (figure 8 number 34).
As to claim 3, Bergmeier et al. discloses wherein the barrier portion is operable to obstruct a sufficient portion of the battery opening to prevent extraction of the battery when the battery is within the battery compartment and the battery is in contact with the battery-contact portion of the retention jaw (figure 2 number 44, figure 3 number 62).

As to claim 4, Bergmeier et al. discloses wherein the retention jaw includes a jaw pivotal- connection mechanism in proximity to the battery opening and the bottom structure (figure 4).
As to claim 5, Bergmeier et al. discloses wherein the retention jaw comprises a jaw hinge (figure 4 number 42).
As to claim 6, Bergmeier et al. discloses wherein the retention jaw employs a jaw pivotal- connection mechanism including a jaw hinge pin configured to fit through a jaw pivot hole in a jaw shaft at a jaw pivot point between the barrier portion and the battery connection portion, wherein the jaw shaft is indirectly connected to the battery compartment (paragraph 0037).
As to claim 7, Bergmeier et al. discloses wherein a jaw hinge plate is connected to the bottom structure or a side wall and in proximity to the battery opening, and wherein the jaw hinge plate includes one or more jaw hinge plate holes configured to receive the jaw hinge pin (paragraph 0037).
As to claim 8, Bergmeier et al. discloses wherein the retention jaw has a shape substantially like an L (figure 3c).
As to claim 9, Bergmeier et al. discloses wherein the barrier portion and the contact portion form relatively transverse planes (figure 2 number 44,70).
As to claim 10, Bergmeier et al. discloses wherein the barrier portion weighs more than the battery-contact portion (figure 2 number 44,70).

As to claim 11, Bergmeier et al. discloses wherein the barrier portion includes an end barrier, wherein the battery-contact portion includes a shaft  (figure 2 number 44) having a shaft distal end that is located further from the barrier portion than a shaft proximal end, wherein the shaft includes a shaft pivot point (figure 2 number 62) positioned between the shaft distal end and the shaft proximal end, wherein the barrier portion extends from the end barrier to the shaft pivot point, and wherein the battery-contact portion (figure 2 number 70) extends from the shaft distal end to the shaft pivot point.
As to claim 12, Bergmeier et al. discloses wherein the barrier portion includes a topmost lip; and the retention jaw is constructed such that when the battery compartment is empty, the retention jaw is operable to rest in the receiving position such that the topmost lip is at a lip level that is at or below a contact portion level of the battery-contact portion and such that the battery-contact portion is above the bottom structure (figure 4 number 62,44,70).
As to claim 13, Bergmeier et al. discloses wherein the battery-retention mechanism is connected to the battery compartment door (paragraph 0043).
As to claim 14, Bergmeier et al. discloses wherein the battery-retention mechanism is connected to the battery compartment (figure 2 number 44,24).
As to claim 15, Bergmeier et al. discloses wherein the battery compartment door comprises a stopper guide operable to guide the stopper block into the battery compartment (figure 9 number 22).


As to claim 16, Bergmeier et al. discloses wherein the stopper block is operable to be positioned within the battery compartment when the battery compartment door is engaged with the battery-retention mechanism, and wherein the stopper block is operable to be positioned at least substantially external to the battery compartment and provide substantially unobstructed access to the battery compartment when the battery compartment door is disengaged from the battery-retention mechanism (figure 9 number 22).
As to claim 17, Bergmeier et al. discloses wherein the stopper block is operable to be positioned within the battery compartment at a stopper block height that is closer to the upper structure than to the bottom structure when the battery compartment door is in the closed position.
As to claim 18, Bergmeier et al. discloses wherein the battery compartment door has a door interior side that is operable to be adjacent to the battery opening, and wherein the battery- retention mechanism is connected to the door interior side at a stopper block height that is closer to the upper structure than to the bottom structure when the battery compartment door is in the closed position (paragraph 0043).
As to claim 2, Bergmeier et al. discloses wherein the barrier portion (figure 2 number 28) includes a topmost lip (figure 2 number 62) and a barrier base (figure 2 number 44), wherein the topmost lip has a lip height with respect to the barrier base, wherein the stopper block (figure 2 number 84) is operable to limit movement of the battery toward the upper structure to an upper distance limit that is smaller than the lip height (figure 4 and paragraph 0043).

As to claim 20, Bergmeier et al. discloses wherein the battery-retention mechanism employs a stopper block hinge that is operable for rotation of the stopper block into the battery compartment as the battery compartment door achieves the closed position, and wherein the stopper block hinge is operable for rotation of the stopper block out of the battery compartment when the battery compartment door is in the open position (paragraph 0043).
As to claim 21, Bergmeier et al. discloses wherein the battery has a battery weight and a battery height with respect to a bottom structure surface of the bottom structure, wherein the battery compartment (figure 2) has a compartment height between the bottom structure and the upper structure, wherein the battery-release position is operable to permit the battery to be inserted through the battery opening into the battery compartment between the bottom structure and the upper structure (figure 2), wherein the battery-contact portion (figure 2 number 70)is above the bottom structure surface at a contact height in the battery-release position, wherein the contact height is less than the difference between the compartment height and the battery height with respect to the bottom structure surface, and the retention jaw (figure 2 number 28) is configured such that the battery-contact portion is operable to descend to the bottom structure surface in response to the battery being placed completely within the battery compartment and lowered to the bottom structure surface and such that the barrier portion is operable to rise to a securing position above the bottom structure surface in response to the battery being placed completely within the battery compartment and lowered to the bottom structure surface and operable to prevent the battery from exiting the battery compartment along the bottom structure surface when the barrier portion is in the securing position (figure 2 and paragraph 0044).

As to claim 23, Bergmeier et al. discloses method for retaining a battery (figure 2 number 24) in a material-handling vehicle (figure 2), wherein the battery has a battery weight, a battery height from a battery base to a battery top, a battery width between first and second battery sides, and a battery depth between a battery front and a battery back, wherein the material-handling vehicle has a battery compartment with a battery compartment door (figure 9 number 22), wherein the battery compartment includes first and second side retainers, an upper structure, and a battery-receiving surface, wherein the battery compartment includes a receptacle that spans between the first and second side retainers and between the battery-receiving surface and the upper structure, wherein the battery compartment has a compartment height between the battery-receiving surface and the upper structure, wherein the battery compartment has a compartment width between the first and second side retainers (figure 1 and figure 2), the method comprising: causing a battery-retention mechanism comprising a stopper block (figure 9 number 84) to move the stopper block from within the battery compartment to a position that is at least substantially external to the battery compartment thus providing substantially unobstructed access to the battery compartment by opening the battery compartment door (figure 9 number 22) to an open position; inserting the battery into the receptacle so that the front and back of the battery are completely within the battery compartment; causing a barrier portion of a retention jaw (figure 2 number 28) to move to a battery-retention position by engaging the battery with a battery-contact portion of the retention jaw wherein the battery- contact portion (figure 2 number 70) is operatively associated with the barrier portion; and causing the battery-retention mechanism to position the stopper block (figure 9 number 84) in the battery compartment at a stopper block height that is closer to the upper structure than to the battery- receiving surface by closing the battery compartment door to a closed position such that the stopper block is operable to limit upward movement of a battery enclosed within the battery compartment (figure 1,2,9, paragraph 0043).
As to claim 24, Bergmeier et al. discloses material-handling vehicle, comprising: a frame; a drive wheel connected to the frame; a seat (figure 1); a battery compartment  (figure 1 number 20) supported by the frame, wherein the battery compartment includes a plurality of side walls, an upper structure, and a bottom structure configured to receive a battery, wherein a battery receptacle spans between the side walls, the bottom structure, and the upper structure, wherein the battery receptacle includes a battery opening sized to allow a battery to pass through the battery opening, and wherein the battery compartment is located at least partly under the seat; a retention jaw (figure 2 number 28) positioned in proximity to the battery opening, wherein the retention jaw includes a battery-contact portion (figure 2 number 70) operatively associated with a barrier portion, wherein the barrier portion (figure 2 number 44) is movable between a battery-retention position and a battery-release position, such that battery contact with the battery contact portion (figure 2 number 70) causes the barrier portion to assume the battery-retention position such that absence of battery contact with the battery contact portion causes the barrier portion to assume the battery-release position (paragraph 0043-0044); a battery compartment door (figure 9 number 22) operable to provide an open position in which the battery opening is unobstructed and operable to provide a closed position in which the battery opening is obstructed; and a battery-retention mechanism operatively associated with the battery compartment door, the battery-retention mechanism comprising a stopper block (figure 9 number 84) that is operable to be positioned within the battery compartment at a stopper block height that is closer to the upper structure than to the bottom structure when the battery compartment door is in the closed position and such that the stopper block is operable to limit upward movement of a battery enclosed within the battery compartment, wherein the stopper block is operable to be positioned at least substantially external to the battery compartment and provide substantially unobstructed access to the battery compartment when the battery compartment door is in the open position, and wherein the battery-retention mechanism and the battery compartment door are configured such that closure of the battery compartment door causes the stopper block to be positioned within the battery compartment (paragraph 0043-0044).
As to claim 25, Bergmeier et al. discloses wherein the battery-retention mechanism is configured to maintain its continuous engagement with the material-handling vehicle (figure 1 and 2).
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fail to teach or suggest a second retention jaw positioned in proximity to the second side wall and the battery opening, wherein the second retention jaw includes a battery-contact portion operatively associated with a barrier portion, wherein the barrier portion is movable between a battery- retention position and a battery-release position, wherein the barrier portion is at the battery- retention position when a battery contacts the battery-contact portion, and wherein the barrier portion is at the battery-release position when a battery does not contact the battery- contact portion. Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724